Harwood, J.
{dissenting). My judgment is persuaded by careful consideration of this case that the decision just announced therein by a majority of this court is contrary to that demanded by the law and the evidence.
The law receiving construction and application as to its bearing in the regulation of conduct, is that recently adopted legislation concerning the manner of conducting general elections of public officers by the people of this state. This law, like many other legislative measures, comprises several prominent features, dependent upon one another in effectuating the purpose aimed at, and without the aid of either of which provisions the entire scheme would be weakened at least; or might fail altogether in the accomplishment of the purpose manifestly intended by its enactment. Thus, the legislature, to accomplish the purpose intended in the enactment of the statute under consideration, made provisions:
1. For the registration of legally qualified voters, whereby the disqualified who wrongfully seek to interfere in elections, and overcome the will of the bona fide citizens, are excluded.
2. Plain, reasonable, and just provisions for certifying to a public officer, nominations made by political parties, or by the requisite number of individuals concurring together; and the printing and delivery of an official ballot to each elector at *329the polls, truly setting forth the nominations thus made, whereby (if such provisions are enforced) the elector is assured that the ballot thus placed in his hands truly expresses nominations, made, in fact, as represented therein; and thereby excludes false ballots devised to deceive, or detect the manner in which the elector exercises his suffrage.
3. Provisions which secure to the elector at the polls an opportunity for the free and independent expression of his will, by excluding from him the interference of agencies intended to coerce, unduly influence, deceive, or intimidate him in the exercise of his elective franchise.
The provisions of the statute plainly indicate that those objects, together with provisions to insure the honest counting and canvassing of the votes after the same have been cast, were mapped put in the legislative mind as necessary and concomitant features of the scheme of reform intended to be worked out by the legislative enactment; and the provisions of the statute are directed plainly to the accomplishment of those results. It is also apparent that to weaken or destroy the force or effect of either of those prominent features of the statute, by failing to give force and effect to the provisions enacted to accomplish such results, would derange and weaken, if not render abortive, the entire purpose of the law. While, on the other hand, .a firm enforcement of its plain, reasonable, and just provisions, in no manner abridges, but insures the greatest freedom, safety, and certainty in the exercise and ascertainment of the will of the people, expressed through the ballot; because the law merely insists on truth and fidelity in respect to those conditions represented to the voter by the ballot, and demands the exclusion of agencies calculated to hinder, coerce, deceive, or intimidate the elector in the free and independent exercise of his will. It is in no manner a bold proposition to affirm that the people, with unanimity of sentiment, including all political parties, earnestly desire the firm maintenance of the plain intendment of this law by a just and reasonable enforcement of its provisions. For it was a measure of reform, demanded with emphasis, by a common sentiment and purpose on the part of the people to protect those precincts where the noblest and most sacred function of citizenship is exercised, *330from the influence of corruption, coercion, deception, and fraud hitherto attending elections — a sentiment also shared by the people of many sister states, as manifested by recent legislative enactments. And the statute was received with general and unmistakable manifestations of approval by the people, as shown in the express sanction of provisions of that character, by a clause inserted in the constitution adopted by the people soon after the statute was enacted (Const., art. IX.); and by the further fact that several legislative sessions have convened since the adoption of'this measure of reform, and one since the delivery of an opinion of this court in an important ease, firmly maintaining a reasonable construction and enforcement of its provisions (Price v. Lush, 10 Mont. 61, a case directly bearing upon the questions here involved), yet the legislature has not interfered to remove or change the effect of those statutory provisions. And by virtue of this statute so upheld, a multitude of evil practices hitherto exercising a powerful and dangerous influence on elections have disappeared.
In the present case the inquiry is whether the provisions of this (statute were observed in respect to placing the name of respondent on the official ballot as representing a nomination made by the People’s party. His name was inserted in the official ballot once as the nominee of the Republican party for judge of said judicial district, and there is no contention as to the regularity of that nomination. But his name was again inserted in the official ballot as the nominee of the People’s party, and as to this it is complained that it was done in disregard of the statute and without any such nomination in fact having been made.
It appears to be conceded that if respondent’s name was inserted in the official ballot as such nominee, without the sanction of a nomination by such party, but in disregard of law and fact, then there is ground for complaint by the people, as instituted in this proceeding, and respondent would not be entitled to the fruits flowing from such a pretended nomination wrongfully inserted in the ballot. Such must necessarily be he’d, for to hold the contrary would operate practically to repeal or ignore or refuse effect to several sections of the statute; and such was the holding in Price v. Lush, 10 Mont. 61, a *331case concurred in but not mentioned-by the learned judge in delivering the majority opinion in the present case, although that case was forcibly pressed upon the attention of the court in the consideration of this. Nevertheless, the very retention and consideration of the present case necessarily involves the tacit holding that a good cause of action is stated. And that cause of action lies wholly in the proposition set forth in the complaint that Mr. Benton’s name was inserted in the official ballot as the nominee of the. People’s party without the sanction of a nomination by that party. If, in the opinion of the court, a good cause of action was not stated, the case should have been dismissed for want of a complaint well founded in law and fact; but the court does not go directly to such a determination.
Much discussion is gone into in the opinion of the court to deny that it was the intention of the legislature in enacting the law under consideration to interfere with the action of political parties in making nominations or otherwise. This would seem to be labor in vain, for no one has insisted on any such proposition in the case, and such an intent seems to be entirely foreign to the terms, provisions, and object of the law in question. According to unquestioned history, it has, from time immemorial, been the habit of citizens to organize in political parties, including those of kindred views, and through such method as the party may adopt, ascertain and declare its will in the nomination of,persons for public office or concerning public policy or the conduct of public affairs. In this manner the citizen, by immemorial custom, undertakes to exercise the unquestioned right of making his will known and felt, respecting public affairs. And the very genius of our form of government emphasizes that right, and all its history demonstrates its freest exercise.
The legislature, in framing the statute regulating elections, in its wisdom took into account those customary methods employed by the citizen and, leaving those privileges untouched, merely provides that when a political party does take action through a primary meeting of its electors or a convention of its delegates in an organized assemblage (Laws of 1889, § 2, p. 135), which results in the nomination of a person for elec*332tion to a public office, the same must be certified iu a certain convenient manner prescribed, to a designated public officer, to be made known to the voter through the official ballot as the nomination of such party. The party is left by the legislature entirely free to act to the fullest extent that it may in its wisdom desire, through a convention of its delegates or a primary meeting of its electors. But having left such ample room for party action, the legislature did so provide that no other individuals or committees outside of the organized convention of delegates, or primary assemblage of electors of the party, can propose a nomination which will be recognized and published to the voter in the official ballot, as that of a political party, except only the subordinate and secondary action of a committee in filling a vacancy occurring iu cases where the party had made an original nomination, which has become vacant by death, declination, or the ineffective condition of the original certificate of nomination. This the statute so plainly prescribes, both in its direct terms and also by reiteration, that no one has ventured, iu this consideration, to bring those provisions into view, and deny that such is the effect thereof. The provisions upon this point are found in sections 2, 3, and 12 of the act, as follows:
“Sec. 2. Any convention or primary meeting, as hereinafter defined, held for the purpose of making nominations to public office, and also electors to the number hereinafter specified, may nominate candidates for public office to be filled by election within the state. A convention or primary meeting, within the meaning of this act, is an organized assemblage cf electors or delegates representing a political party or principle.”
“Sec. 3. All nominations made by such convention or primary meeting shall be certified as follows: The certificate of nomination, which shall be in 'writing, shall contain the name of each person nominated, his residence, his business, his business address, and the office for which he is named, and shall designate in not more than five words the party or principle which such convention or primary meeting represents, and it shall be signed by the presiding officer and secretary of such convention or primary meeting, who shall add to their signatures their respective places of residence, their business, and business *333addresses. Such certificates made out as herein required shall be delivered by the secretary or president of such convention or primary meeting to the secretary of the territory or to the county clerk, as hereinafter required.”
“Sec. 12. Should any person so nominated die before the printing of the tickets, or decline the nomination as in this act provided, or should any certificate of nomination be or become insufficient or inoperative from any cause, the vacancy or vacancies thus occasioned may be filled in the manner required for original nominations. If the original nomination was made by a party convention which had delegated to' a committee the power to fill vacancies, such committee may, upon the occurring of such vacancies, proceed to fill the same. The chairman and secretary of such committee shall thereupon make and file with the proper officer a certificate setting forth the cause of the vacancy, the name of the person nominated, the office for which he was nominated, the name of the person for whom the new nominee is to be substituted, the fact that the committee was authorized to fill vacancies, and such further information as is required to be given in an original certificate of nomination. The certificate so made shall be executed in the manner prescribed for the original certificate of nomination, and shall have the same force and effect as an original certificate of nomination. When such certificate shall be filed with the secretary of the territory he shall, in certifying the nominations to the various county clerks, insert the name of the person who has thus been nominated to fill a vacancy in place of that of the original nominee. And in the event that he has already sent forth his certificate he shall forthwith certify to the clerks of the proper counties the name and description of the person so nominated to fill a vacancy, the office he is nominated for, the party or political principle he represents, and the name of the person for whom such nominee is substituted.” (Sess. Laws, 1889, pp. 135, 136, 138.)
We are bound to give effect to the plain intent of the statute, and here the intent is so plainly manifest there is no room for interpretation, nor room for controversy that, according to the statute, the committee, in its subordinate sphere of action, must wait for the “occurring of such vacancies” in the “origi*334nal nomination” made by the party that appointed and empowered the committee to act in such event. The wisdom of the legislature in making this provision is manifest, and has been, and no doubt in the future will be, demonstrated. It protects political parties and electors alike. The very will and purpose of the party may be manifest by its omission to make nominations in certain cases. If I mistake not as to the course of recent events, this was notably illustrated in respect to a judicial office in the northern district of this state, and perhaps elsewhere, at the last election. But whatever may have been the reasons which moved the legislature to so frame said statute, the provision is nevertheless too plain to admit of disputation. The legislature did not so provide as to put it into the power of a small subordinate committee to reverse the purpose or policy of the party by independent original action. After inviting and providing for the insertion of all nominations in the official ballot, which any party may see fit to make through a “ convention or primary meeting” of its party representatives, the law provides: “Should any person so nominated die before the printing of the tickets, or decline the nomination, as in this act provided, or should any certificate of nomination be or become insufficient or inoperative from any cause, the vacancy or vacancies thus occasioned may be filled in the manner required for original nominations.” And proceeding, the section provides that: “ If the original nomination was made by a party convention which had delegated to a committee the power to fill vacancies, such committee may, upon the occurring of such vacancies, proceed to fill the same." Could language be more explicit or the intention be more plainly expressed? It would seem not, except by reiteration, and the legislature in that way in the same section does explain its intention even more plainly, for in providing for the certificate of such nomination by the committee to fill the vacancy, the law prescribes that the certificate “shall set forth the cause of the vacancy, the name of the person nominated, the office for which he was nominated, the name of the person for whom the new nominee is substituted." This could not be done where there had been no original nomination, and thus the committee undertaking to make original nominations would plainly observe that such *335action was exceeding its province under the provisions of the law; and that, failing to comply with the statute, such action of the committee must be disregarded, or the law must be disregarded, in making and publishing the official ballot. This was an important question of láw, ably pressed upon the consideration of the court by counsel for the people as bearing directly upon this case, because it was a fact admitted that a general convention of the People’s party for the county comprising the judicial district in question was held, and made and certified certain nominations for offices to be filled at the ensuing election; but such convention did not nominate respondent or any other person for the office of judge of that judicial district. However, through certain actions of respondent and others (which will be examined below), the name of respondent was inserted in the official ballot as the nominee of the People’s party.
But notwithstanding the law and the facts, what has the majority of this court determined by the judgment announced? The majority have determined that the committee may proceed to make original nominations in respects wherein the party convention was silent; and that it is proper for the county clerk, as a public officer, acting under the statute in this important matter, to receive and give effect to a certificate, filed by such committee, which does not, and could not, fulfill the requirements of the statute. By what process of treatment this extraordinary conclusion is reached, must be sought in the majority opinion. I have looked earnestly and carefully there, but fail to find the law brought into view, and discussed, or its provisions even referred to in the opinion.
The effort to make out that the committee in this case acted as if in the convention, and with the convention’s ratification, cannot be maintained with even a specious show of reasoning, without doing violence to the distinction of terms used in the statute. In that way all law can be ignored, and any conclusion reached. There was a convention. This is admitted. The convention took such action as it desired, and dissolved. It appointed a committee — just such a committee as the statute describes — and that committee, and the alleged action thereof, long after the convention adjourned, is under consideration in *336this case. The statute defines and describes the convention, and also the committee, and provides in plain terms what action of such committee would be recognized, and published in the official ballot, as the action of a political party. But the law — the statute relating to this important subject — appears not to have been discussed. Indeed this peculiar feature of the opinion seems to have strongly impressed its author, for the questions of law involved in the case are disposed of with the observation, which I quote from the opinion as submitted to me, that: “This case is full of interesting, and perhaps difficult propositions in reference to the construction of the ballot law of this state. The view taken above renders unnecessary the discussion of those points. The decision in this case is placed solely upon the ground discussed hereinbefore, and all other questions are reserved.”
I do not find the lids of the statute book so unyielding, nor so unnecessary to be tried; nor its contents when opened, so “ difficult” and mysterious.
No less remarkable, however, it seems to me, is the determination of the court in reference to the testimony introduced in the case, as shown by the record. The certificate of nomination, showing its failure to comply with the requirements of the statute, was exhibited in the complaint by copy. This certificate, the majority of the court hold, is prima facie evidence that respondent was nominated by the People’s party as candidate for judge of that district. No greater faith could} under the rules and principles of law universally acknowledged, be given to such certificate if it complied with the requirements of the statute. But without even noticing its infirmity in that regard, so plainly pointed out and urged by relator, the court sets this certificate down as prima facie evidence of such nomination.
Now, granting for the further examination of the case, that this certificate is, at the commencement of the trial, prima facie evidence of such action of the committee. That faith and credit and consequent weight is given to such certificates because the law has delegated and authorized persons to certify facts for public record, who, by reason of their direct personal contact with the action of the committee in pre*337skiing over its deliberations and ascertaining and recording its express will, Lave come into personal knowledge of the facts certified; and on further presumption of the law that a person delegated and invested by law with power to discharge a solemn public duty, would not so certify without personal knowledge of the truth of the matter set forth. Those are the reasons and presumptions which give the weight of prima facie proof to such certificates; and when the foundation of such presumption is removed by showing in the proper tribunal and proceeding that the certificate was made by the person appointed to certify, without personal knowledge that the matter certified was in fact true, thereby the certificate loses its prima facie weight, and is discarded as of no evidential weight. If there were no cases on this point to cite, reason alone would seem to be sufficient to draw a court to that conclusion; for what is my certificate worth as evidence, if I certify that certain action has been taken without personal knowledge thereof? What is such certificate worth as evidence to support the fact, if one having solemnly certified that such action had verily been taken, upon being called and questioned under the test of an oath, is compelled to admit over and over again that he was not a witness to the matter certified, and cannot, from the basis of such personal knowledge which every court would exact before admitting the witness to testify, say that the matter certified in fact took place. Not only the simplest principles of evidence and reason discard such a certificate on that showing, in a case where the facts can be inquired into; but the authority of decided cases also confirms the proposition that such certificate should be cast out of consideration when the ground upon which faith and credit is given to it as prima facie evidence is removed by showing that it was certified without personal knowledge of the facts set forth. The certificate of a notary public to the fact that demand of payment and protest for nonpayment of negotiable paper was made is prima facie evidence' of that fact. (Comp. Stats., sec. 1576, p. 1077; Smith v. McManus, 7 Yerg. 477; 27 Am. Dec. 522; Browne v. Philadelphia Bank, 6 Serg. &. B. 487; 9 Am. Dec. 463.) But when it appeared that the notary certifying such alleged demand and protest did not so certify from his own knowledge, the certificate thereby lost its force *338as prima facie evidence to support the fact that such presentation and demand was made. (Hoff v. Baldwin, 12 Mart. (La.) 699; 13 Am. Dec. 385; Williamson v. Turner, 2 Bay, 410; 1 Am. Dec. 652.) The court, observing of the notary’s action in the latter case, that “ his own knowledge of the fact will alone justify him in making up his protest, either to send abroad into foreign countries, or in inland transactions.” It will not suffice to answer that the notary must personally make the demand, because such is not the law; the demand may be made by another in the presence of a notary. This is affirmed in the cases cited above, as well as numerous other cases. In those cases to impeach the certificate the notary who certified was called, and from his testimony it was ascertained that he certified without knowledge of the facts set down in . the certificate, and such showing condemned the certificate as worthless to evidence the facts certified.
But how is the holding in the case at bar? By the opinion of the majority of this court the certificate is proclaimed as prima facie evidence of the nomination of respondent, and held as good enough to warrant judgment for respondent, although the one whom the law appoints and intrusts with the solemn duty of making a public record by certifying the nomination as secretary of the committee, is compelled under oath to acknowledge that he was not present at any meeting of said committee at which respondent was nominated as certified, nor could he state the time, place, or circumstances of any such nomination by the committee.
This brings me to the point where a reference to the evidence ought to be made, and must be made principally by quotation, wherever my view differs from a majority of the court as to what the evidence shows; for it is not my purpose, by contra-assertion, or negation, to dispute those conclusions set down in the opinion of the court, as to what the evidence shows, and on the strength of which the court proceeds to affirm that' the evidence “tends to prove that the committee nominated respondent,” as represented in said certificate. But let the witnesses be introduced to contradict those affirmations and conclusions by quotation of all they say as to their knowledge of the committee’s action.
*339There is no dispute that a convention of the People’s party was held at Great Falls, in and for said Cascade county, which comprises the judicial district in question; that nominations were made by said convention, but not of any candidate for district judge; that as shown by the minutes of said convention introduced in evidence, the convention apjwinted a “county or executive committee,” consisting of Jeff Campbell, D. McKay, Harry Dickerson, S. Porter, Frank Marion of Great Falls; Harry McLaughlin, and John Gillem of Sandcoulee; that said “county or executive committee” was empowered to add members “from other precincts”; that Mr. George L. Wales was secretary of said convention, but was not appointed as a member of said committee; that said George L. Wales signed and certified the certificate which was filed in the office of the county clerk, representing that respondent had been nominated for the office of district judge, by said committee, as the nominee of the People’s party.
Mr. Wales was called to the witness stand by relator, and having introduced the minutes of said convention, his testimony concerning the alleged nomination of respondent by said committee, in answer to questions forms the following dialogue:
Q,. Were you present at any meeting of the committee at which Judge Benton received the nomination? A. Yes, sir. Q. Where was that meeting held? A. At several places. Q. State the places. A. Sometimes one place, and sometimes another. The first was in the convention. Q. That was not the committee meeting; confine yourself to this meeting of the alleged executive committee that professes to have nominated Judge Benton? A. We met sometimes in McKay’s office. Q. Who met at McKay’s office, and when? A. I did not keep tbe dates; we met too often. We met at McKay’s office as an executive committee. Mr. McKay, Campbell, Porter, and sometimes Holmes, were present; at other times different members. Q. I would like to know something about this particular time? A. I can’t say. Q. Were you ever present at any meeting of the executive committee at which a vote was taken or resolution adopted providing for the nomination of Judge Benton; and I will ask you next where it was, if there was such a meeting? A. No, sir. *340Q,. Then it is a fact, or is it a fact, then, that the information which you liad which led you to sign this certificate of nomination concerning any action taken by the executive committee was conveyed to you by hearsay; that is, by some person who professed to be present? A. By the members of the committee. Q,. Which members? A. McKay, Porter, and Campbell. [Witness continuing.] I signed that document — this certificate — at the courthouse, here in Judge Benton’s office. McKay, myself, Holmes, and Judge Benton were present at the time. I can’t say who prepared the document for execution. It was not prepared by Judge Benton in my presence. I believe that this meeting took place in Judge Benton’s office, when this paper was signed, ou the seventeenth day of October, which was the last day that the certificate could have been filed. I know that a certificate of nomination is required to be filed by law twenty days before an election, and this was the last day, as I figured it, upon which a certificate might be filed. Myself, Holmes, and McKay were present when it was signed, and we came to be present at the meeting. Knowing that the nomination had not been put in, Mr. Holmes sent for me, and told me that the time was up, and we would have to put it in. Q,. You came up there because Mr. Holmes called you? A. I expected to be called upon whenever the document was ready. I was notified by Mr. Holmes to come down with McKay. McKay came to the store after me. He dropped into the store and told me to come up sometime.

Cross-Examination by Defendant.

Q. You speak of the original committee, I believe, in reply to Mr. Shores — the executive committee. Was any one added to that committee after the convention, and if so, who was it? Belator objects to the question as incompetent; no authority was given by the convention to make any change in its committees. A. Mr. Holmes, who lives here in Great Falls. Q,. Then I will ask you if Mr. Holmes was a member of that committee at the time of nomination of Judge Benton? A. He served as such. It is rather a difficult question for me to answer whether I had any notice to be at that meeting which nominated Judge Benton, because we had so many meetings. I know of several meetings where Judge Benton’s name came *341forward. Q. Was he nominated more than once? A. It was decided ou several times. Q,. You may state whether you were present at a meeting where it was decided that he should be the nominee of the People’s party? A. Yes, sir. Q,. Who else was present? A. Mr. McKay, Porter, and Campbell. There may have been others around. I know we were there; I concurred in this nomination and signed the certificate.

Redirect Examination.

It was reported to me that Holmes was added to the executive committee. I was not present at any meeting where he was appointed, or when anybody appointed him or added him. I do not know who had got added except as somebody told me who had been added to the executive committee. I was informed of it, and he served as such; that is all I know about it. I do not know who appointed him. I do not know whether McKay appointed him. There was a meeting one time at which McKay, Holmes, and myself were present at Han McKay’s office. I happened to go there because we had a regular — not a regular meeting, but an irregular meeting. I did not happen to be there. We went there for a purpose. We were notified by Mr. McKay. He met me on the street, and said, ‘Come over to my office; meeting to-night.’ That is all he said, and I understood it, and where the meeting was to be held, but I did not know what it was for. I went down, to McKay’s office at that time.
Q. How long was that before the certificate of nomination was made? A. From September 27th down to election day. Q,. You were all that time ? A. No, sir. Q,. I am asking you how long this meeting was held prior to the time of making this certificate of nomination? A. I cannot tell, there were so many meetings. Q. There is one particular meeting about which you have testified when you and three others were there; when was that held? A. I can’t say, no minutes were kept. This was before the certificate was filed; may be two or three weeks, or it might have been a month before. Q. Ho you mean to say that you have no recollection upon the subject? A. No date; I can’t tell the date; we kept no minutes of our meetings ; the other business that we did was, we discussed finance. Q,. Who at that meeting, if anybody, proposed that Judge Ben*342ton be nominated for this office? A. I think the whole of them present spoke of it. Q,. Was it at that meeting determined to nominate him? A. I can’t say whether it was at that meeting fully determined. Q,. Do you mean to say that at that meeting the subject was discussed, and favorably discussed ? A. It was always favorably discussed. Q. Let us have a definite answer, if you can give it, to the question whether at that time and meeting held in Dan McKay’s office, whether or not it was definitely decided to put Judge Benton in nomination? A. I can’t answer that question. Q. "Will you please refer to any other meeting at which the propriety or advisability of nominating Judge Benton was under consideration? A. I can’t name any individual meeting. Q. I take it that you are unable to point out any particular meeting at which it was determined to nominate Judge Benton? A. Yes, sir. Q,. That you had, in that and in various conferences over the matter, favorable discussion; that is about the substance of it? A. Yes, sir. Q,. And on the day that this certificate was executed you were requested by Daniel McKay to come over to the courthouse, and did so, and affixed your signature to the certificate? A. Yes, sir. I came to the courthouse. This is about all that I know about the nomination of Judge Benton. After his appointment Holmes acted with the committee. I was present at several meetings where Mr. Holmes was.”
This witness was called to impeach the integrity of said certificate of nomination, by showing that it was certified by him without knowledge as to whether its contents expressed truth or fiction; and as usual with an unwilling witness, or one desirous of making out exactly the opposite of that which he is called to prove, he starts out with an answer affirming that he was “present at a meeting of the committee which nominated Judge Benton”; and then with great circumlocution and evasion he shifts around the simple inquiry as to when and where said committee assembled, and who were present, and other pertinent inquiries; until finally he is compelled, in fidelity to 1ns oath, to state that he was never present at any meeting of the executive committee “at which a vote was taken or a resolution adopted providing for the nomination of Judge Benton” ; and again that, “ it is a fact that the informa*343tion which led him to sign said certificate was the assertion of other members of the committee/’ and when asked to name them could name only three; that he was called to the courthouse, and in Judge Benton’s office, on the last day for filing such a certificate, in company with only one member of said committee, together with Judge Benton, and Holmes, who at the most only assumed to act as a member of the committee, and without eligibility, as known to the witness, because the committee was authorized to add members from other precincts only, and Holmes, according to the testimony of this witness, was a resident of Great Falls, and with no knowledge of any other nomination of Judge Benton by said committee, this witness signed said certificate as secretary of the committee. Even under examination by respondent, this “secretary” of said committee, having said that he was present at a meeting of the committee “ where it was decided he (Judge Benton) should be nominated” yet was unable to locate such meeting of the committee. And, again, under relator’s redirect examination, this witness shifts about the one simple question with many more evasive answers, and finally closes his testimony by repeated denials of any knowledge of such a nomination by said committee, in this wise: when asked “ let us have a definite answer, if you can give it, to the question whether or not at that time and meeting held in Dan McKay’s office, it was finally decided to put Judge Benton in nomination?” he replied, “ I cannot answer that question.” And, again, in answer to the question. “Will you please refer to any other meeting at which the propriety or advisability of nominating Judge Benton was under consideration?” he said, “I cannot name any individual meeting.” And, again, to the interrogator’s observation, “ I take it that you are unable to point out any particular meeting at which it was determined to nominate Judge Benton?” he replied, “Yes, sir.” And, again, to the question, “ And on the day this certificate was executed you were requested by Dan McKay to come over to the courthouse, and did so, and affixed your signature to the certificate?” he answered, “Yes, sir, I came to the courthouse. This is about all that I know about the nomination of Judge Benton.” Such are the flimsy and spurious pretenses upon which *344said certificate is based, and such is the direct impeachment of its integrity as prima facie evidence of the facts it was made to record. Nevertheless, the majority of this court, in the light of such showing, are pleased to approve said certificate as good enough still, and to hold that such evidence “ tends to prove that said committee did nominate respondent.”
| How does it support such views, to say that if Wales knew nothing about any such action of the committee, there was still another who signed said certificate as chairman of said committee, and that he was not called also to impeach the certificate? Surely the court would be consistent in its holding, and lay no harder rule on the chairman than on the secretary, whom the law had commissioned to certify to the action of the committee; and thus, if the chairman had been called, and exhibited the same determination to make out that the committee did make such nomination, and yet was forced repeatedly to admit that in .fact he knew nothing of any such action, the majority of this court, having held such want of in-1 formation good enough on the part of the secretary, and that his certificate was still prima facie evidence, although he testified that he knew nothing about the facts certified, would also hold the same in respect to the chairman, yea, that such evidence “tends to show that the committee made such nomination.”
It appears that respondent himself lent a little assistance in reference to his alleged nomination in question here. He was called to the witness-stand by relator, and his testimony is somewhat significant. He admits that he personally prepared said certificate representing his nomination by said committee. And also that he made the correction appearing in said certificate by interlineation. And further said: “I was not present at any other meeting of the executive committee prior to' the time of the execution of the certificate of nomination, and have no knowledge of any previous meeting having been held. I had spoken I think with one or two members of the executive committee, or they had spoken to me, with reference to indorsing my nomination by the Republican party; I think Mr. McKay, and Mr. Campbell, I think, was the other.”
This statement of respondent that he had “ no knowledge of any previous meeting having been held,” implies that he con*345sidered or pretended to consider the meeting at his office when said certificate was executed, a meeting of the committee, although only one member of the committee was present, with himself, "Wales and Holmes, on that occasion. But those were there who had been called to respondent’s office to sign said certificate, when the last hour for filing it was very near at hand. This coincides with Wales’ testimony. They had to consider that a meeting of the committee, if they pretended that any meeting of the committee sanctioned the nomination certified, because they could not point to any other meeting whatever at which respondent was nominated.
This testimony of respondent shows too that he undertook the preparation of the document certifying his nomination, in advance of any knowledge that the committee had invited such action from him, or any one else, by conferring such nomination upon him. But without any such knowledge, according to his own testimony, he prepared the certificate, and the parties who signed it were summoned to his office on the last day for filing it, and under his tuition, he having corrected the certificate to conform to his idea of sufficiency, it was signed and filed.
Now no one pretends, in view of the real facts exposed on the hearing of this case, that said alleged meeting at Judge Benton’s office was a committee meeting in any sense whatever. Therefore, if any such nomination was in fact made by the committee at all, it must have been at some meeting of the committee previous to the signing of the certificate; of which meeting even, much less nomination, neither respondent, nor Mr. Wales, “secretary,” had knowledge; although the secretary testifies that he was there in Great Falls “ all the fall,”" where a majority of the committee resided, and where it is pretended such meeting was held. Under these circumstances, should the secretary of a committee who is to certify its action for public record know of the meeting of the committee? Apparently not, according to the decision of this court. But consider the evidence a little further: Is it not a very singular and striking circumstance that respondent, who sought the nomination with such eagerness as to prepare his certificate of nomination, was, up to that late hour, entirely without knowl*346edge of an event of such usual and desirable notoriety as a political nomination for an elective office, through the action of a committee, if any such action had ever been taken at all. Is it not remarkable that the “ tendency of the evidence” was not strong enough to bring such knowledge to one who sought the nomination with such anxious personal solicitude? — one living right where a majority of the committee resided, and where, as it is pretended, the meeting took place — and one sustaining such intimate personal relations with the principal actors in the transaction, as to have their meeting at his office, and to prepare for them the important document ? Not only respondent was ignorant of any such action of the committee, but Mr. Wales, “secretary,” so full of pretended knowledge of such meeting and nomination prior to the execution of said certificate, is compelled, repeatedly, to admit that he in fact had no knowledge that what he certified was true. The circumstances connected with the consummation of a transaction, or the execution of an instrument, are pertinent to be shown in evidence and considered (Code Civ. Proc., § 632), and always where the genuineness and integrity of the instrument is under inquiry. Confronted by such circumstances, no wonder respondent besought the court for the relief of nonsuit, to escape the embarrassment of attempting to produce proof showing that the pretended meeting and nomination by the committee actually occurred. The certificate of nomination had been clearly impeached, both in law and in fact. And, therefore, in my humble opinion, when the certificate upon which respondent hung his case as being prima facie evidence of Ixis nomination, had thus been impeached, and lost all weight as evidence of the fact which it certified, nonsuit was clearly improper without considering further circumstances. But over and above that situation the strong tendency of the proof, and the circumstances proved, was to the effect that no such committee meeting or nomination as was certified ever occurred at all. All authority agrees that we must regard as proved what the evidence offered tends to prove, on considering the propriety of granting a motion for nonsuit. According to what has been shown, respondent was in a trying situation when he moved for nonsuit. If it had been denied, as *347it should have been, because of the impeachment of the certificate, aud the tendency of the evidence as showing that no such meeting or nomination ever occurred, respondent would have been compelled to abandon the case, or find proof to show the palpably improbable fact that a committee of a political party, alleged to have nominated him, held a secret meeting for such nomination, and guarded the secrecy of that event so carefully aud successfully that not only respondent, but even the secretary of the committee, did not know of the meeting up to the time of filing said certificate on the last day fixed by law for filing the same. Where would respondent find evidence to prove such unnatural aud improbable events? In the face <?f these exposures, which no doubt convinced respondent and his counsel that the committee had never adopted any such procedure, and consequently no such action could be proved, a motion for nousuit was made. Under those circumstances respondent must have needed the relief of nonsuit to allow his escape from the contest. But in my opinion neither the law nor the facts warrant such decision.